Citation Nr: 1035535	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  05-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 
1969.

This matter came to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

A February 2004 rating decision denied entitlement to service 
connection for low back disability.  Such issue was remanded by 
the Board in September 2008.

An August 2004 rating decision denied entitlement to service 
connection for PTSD.  Such issue was denied by the Board in a 
September 2008 decision.  The Veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims (Court), 
and pursuant to a Joint Motion for Remand, a June 2009 Order 
vacated the September 2008 decision and remanded for compliance 
with instructions in the Joint Motion.  The issue was remanded by 
the Board in November 2009.

The issue of entitlement to special monthly compensation 
on the basis of the need for aid and attendance has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran has PTSD due to stressors incurred in service.

2.  Low back disability was not noted on a December 1968 pre-
induction examination, nor a February 1969 induction examination.  

3.  The evidence does not clearly and unmistakably demonstrate 
that a chronic low back disability preexisted service.  

4.  Chronic low back disability was not manifested during service 
and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009). 

2.  Chronic low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In light of the favorable decision as it relates to the issue of 
the grant of service connection for PTSD, no further discussion 
of VCAA is necessary at this point.  Any notice deficiency, per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 
384, 394 (1993)), as section 5103(a) notice provisions have been 
satisfied, and if the Veteran so chooses, he will have an 
opportunity to initiate the appellate process again should he 
disagree with the disability rating or effective date assigned to 
the award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

With regard to the claim of service connection for low back 
disability, a VCAA letter was issued to the Veteran in November 
2003 which predated the February 2004 rating decision.  
Thereafter, VCAA letters were issued to the Veteran in October 
2005 and November 2007.  Collectively, the VCAA letters notified 
the Veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the evidence necessary to support a 
disability rating and effective date.  Id.; but see VA O.G.C. 
Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2003, October 
2005, and November 2007 letters have clearly advised the Veteran 
of the evidence necessary to substantiate his claim. 

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA, to include substantial compliance with the 
September 2008 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008).  The evidence of record contains the Veteran's service 
treatment and personnel records, and post-service medical 
records.  The Board notes that attempts were made in October 
2005, March 2007, and June 2007 to obtain the Veteran's records 
from the Social Security Administration (SSA), however, it has 
been determined that the records are unavailable for review.  The 
Board notes, however, that there is no indication that the 
Veteran was awarded SSA disability benefits due to his low back 
disability, thus such records would not be relevant to the claim 
of service connection for low back disability.  See Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. Jan. 4, 2010).  There is 
otherwise no indication of relevant, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in November 2008, with 
a January 2010 addendum opinion, pertaining to his service 
connection for low back disability claim.  The examination report 
and addendum obtained are thorough and contain sufficient 
information to decide the issue on appeal.  See Massey v. Brown, 
7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of service connection for low back disability.

Criteria & Analysis

The issue before the Board involves claims of entitlement to 
service connection for PTSD and low back disability.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as arthritis and psychoses, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
inservice stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran asserts that he was physically assaulted and harassed 
during his period of active service.  He has claimed that he was 
tied down to his top bunk with sheets, was ridiculed by superiors 
for being unable to do proper push-ups, ordered to crawl along a 
hallway and "make sounds like a worm," ordered to wear a "slow 
man" sign and a permanent "slow man" vest for having 
difficulty keeping up in company runs and marches, sentenced to 
extra KP duty, and given "latrine duty" for falling behind in 
his training.  Service records indicated that in August 1969, the 
Veteran was found to be unsuitable for military duty due to a 
character and behavior disorder and an inability to adjust to 
"the stresses required by the necessary restrictions of Army 
life."  He was discharged the following month.  Service 
treatment and personnel records, however, contain no evidence 
confirming the occurrence of the specific claimed stressors, thus 
the Board must consider evidence from sources other than his 
service records to corroborate his account of the stressor 
incidents.  See 38 C.F.R. § 3.304(f)(3).  

VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault notes that:  "Personal assault is an 
event of human design that threatens or inflicts harm.  Examples 
of this are rape, physical assault, domestic battering, robbery, 
mugging, and stalking."  M21-1, Part III, 5.14c.  M21-1 
identifies alternative sources for developing evidence of 
personal assault, including private medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family members, 
roommates, fellow service members, or clergy, and personal 
diaries or journals.  M21-1, Part III, 5.14c(4)(a).  When there 
is no indication in the military record that a personal assault 
occurred, alternative evidence, such as behavior changes that 
occurred at the time of the incident, might still establish that 
an in-service stressor incident occurred.

Examples of behavior changes that might indicate a stressor 
include:  visits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment; sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; lay statements 
indicating increased use or abuse of leave without apparent 
reason; changes in performance or performance evaluations; lay 
statements describing episodes of depression, panic attacks or 
anxiety with no identifiable reasons for the episodes; increased 
or decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or under 
eating; pregnancy tests around the time of the incident; 
increased interest in tests for HIV or sexually transmitted 
diseases; unexplained economic or social behavior changes; 
treatment for physical injuries around the time of the claimed 
trauma but not reported as a result of the trauma; breakup of a 
primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).  See 
also 38 C.F.R. § 3.304(f)(5) (2009 and 2010 Supplement; 75 Fed. 
Reg. 39843 - 39852 (July 13, 2010)); Patton v. West, 12 Vet. App. 
272 (1999) (holding that certain special M21 manual evidentiary 
procedures apply in PTSD personal assault cases).

Service treatment records are negative for any confirmation of 
the Veteran's purported in-service stressors and for findings of 
a psychiatric disability such as PTSD.  While the Veteran 
reported nervous trouble at his August 1969 separation 
examination, his psychiatric state was clinically evaluated as 
normal.  Thus, while the Veteran was discharged due to 
unsuitability, service treatment and personnel records do not 
contain any support for a finding that the Veteran experienced 
any behavior changes as a result of a personal trauma in the form 
of a physical assault or harrassment.

In May 2005, the Veteran submitted the names of fellow servicemen 
who had purportedly witnessed his in-service hazing and abuse.  
As the Veteran did not know the addresses of these fellow 
servicemen, he was unable to provide such information to the RO.  
The RO located the address of only one witness, who did not 
respond to an inquiry from the RO.

A May 2006 statement from a friend who had known the Veteran for 
over 42 years (including prior to the Veteran's service) 
described a change in the Veteran's personality after his return 
home from military service.  In particular, the friend explained 
that, in April 2006, he had observed the Veteran having 
nightmares which were manifested by "screaming, acting out, 
[and] flailing his arms."  The friend concluded that "those 
stressors which caused this change in...[the Veteran's] personality 
from the guy I knew before service were as a result of incidents 
that occurred while he was in the Army in 1969."  The friend, 
however, did not identify any particular stressor, or that he had 
witnessed any of the purported stressors.

A December 2009 statement from his ex-wife states that the 
Veteran did not like to talk about his active service and she 
recalled that he told her that he was tied to his top bunk, and 
that they used "long John's to tie you which I thought was 
funny."  She had asked the Veteran if he had done anything about 
it and he stated that he thought it was a prank.  She also 
recalled that he had to do more calisthenics than the other 
soldiers.  

In May 2008, the Veteran underwent a private evaluation with 
J.B.C., M.D.  The Veteran essentially reported the stressors 
detailed hereinabove, to include being tied to his bunk, and 
being harassed by superiors and other soldiers.  Upon mental 
status examination, the examiner diagnosed major depression, 
recurrent; ADHD; and PTSD.  The examiner stated that the Veteran 
appears to have suffered a significant emotional trauma in his 
basic training experience that triggered persistent symptoms he 
has suffered from over the years, particularly recurrent 
nightmares with themes related to these events, avoidance 
symptoms, and hypervigilance.  As more recent opinion and 
research in PTSD has shown that a wide variety of events and 
experiences can trigger PTSD symptoms, the fact he did not 
associate the presence of these symptoms to his humiliating and 
fear-inducing experiences in military training until more 
recently does not discount that the symptoms exist.  The examiner 
opined that the contribution of sustained symptoms meeting the 
diagnostic requirements for PTSD should be seriously considered 
when evaluating the Veteran for disability.  

In February 2010, the Veteran underwent a VA examination.  The 
Veteran brought in documentation of his reports of abusive 
behavior during service, and the examiner reviewed the claims 
folder.  The Veteran described his stressors, stating that he was 
chronically harassed, abused, demeaned, insulted, and threatened.  
He described the stressors detailed hereinabove.  Upon mental 
status examination, the examiner diagnosed PTSD, chronic, related 
to military experience.  The examiner also diagnosed major 
depression, chronic severe.  The examiner stated that the primary 
stressors related to PTSD were verbal assault, severe and 
continuous, during basic training.

The Veteran is competent to state that he was physically 
assaulted and harassed in service, and the Veteran's friend and 
former spouse are competent to state their recollections as to 
what the Veteran told them and behavior that they observed.  Lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness's personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  There is no reason shown to doubt the Veteran's 
credibility, nor the credibility of his friend and former spouse.  
Since initially seeking treatment for depression and PTSD, the 
Veteran has consistently reported the details of the physical 
assault and harassment, albeit with insufficient detail to allow 
for an attempt by VA to corroborate.  

But there still must be credible evidence to support the 
Veteran's assertion that the personal assault and harrassment 
occurred.  See Patton v. West, 12 Vet. App. 272, 279 (1999).  As 
detailed, a private psychiatrist and VA psychiatrist have 
determined that the Veteran has PTSD which is due to his military 
trauma, in the form of physical assault, verbal assault, and 
harassment.  Such objective evaluations are based on the 
Veteran's reports of his in-service personal assault and 
harrassment.  Again, the Veteran's former spouse has submitted 
competent and credible evidence that she was told of the incident 
of physical assault, and the Veteran's friend has submitted 
competent and credible evidence of the Veteran's behavior changes 
following service.  

On review of the medical and lay evidence of record, the evidence 
is at least equally-balanced in terms of whether the Veteran has 
PTSD as a result of military physical trauma.  In these 
circumstances, all doubt is resolved in favor of the claimant.  
See 38 C.F.R. § 3.102.  Thus, service connection for PTSD is 
warranted.

Low back disability

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has been 
an induction examination during which the disability about which 
the veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide 
expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

The law further provides that the burden to show no aggravation 
of a pre-existing disease or disorder during service is an 
onerous one that lies with the government.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  Importantly, the VA Office of the 
General Counsel determined that VA must show by clear and 
unmistakable evidence that there is a pre-existing disease or 
disorder and that it was not aggravated during service.  See 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.  Id.  The Board must follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability:

When no preexisting condition is noted upon 
entry into service, the veteran is presumed 
to have been sound upon entry.  The burden 
then falls on the government to rebut the 
presumption of soundness by clear and 
unmistakable evidence that the veteran's 
disability was both preexisting and not 
aggravated by service.  The government may 
show a lack of aggravation by establishing 
that there was no increase in disability 
during service or that any "increase in 
disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, 
then the veteran is not entitled to 
service-connected benefits.  However, if 
the government fails to rebut the 
presumption of soundness under section 
1111, the veteran's claim is one for 
service connection.  This means that no 
deduction for the degree of disability 
existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into service, 
the veteran cannot bring a claim for 
service connection for that disorder, but 
the veteran may bring a claim for service-
connected aggravation of that disorder.  In 
that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417.

Wagner, 370 F. 3d at 1096.

Prior to service, in July 1968, the Veteran sustained an injury 
at work.  Per pre-service documentation, he reported that he was 
standing on a counter, stepped on a swivel chair and fell on a 
foot stool injuring his back.  He sought medical treatment 
wherein an August 1968 x-ray examination report reflects 
diagnoses of spondylosis L5 without vertebral shift, and 
otherwise negative lumbosacral spine.  Private treatment records 
reflect that he sought several days of treatment in August 1968; 
the entries reflect right sacroiliac tenderness and 
spondylolisthesis.  Documentation from the 'State Compensation 
Insurance Fund' reflects a diagnosis of sacroiliac sprain 
diagnosed by a medical doctor.  

The Veteran's December 1968 pre-induction examination did not 
note any disabilities, to include a low back disability.  On a 
February 12, 1969 Report of Medical History, the Veteran checked 
the 'Yes' boxes for 'recurrent back pain' and 'worn a brace or 
back support.'  He reported that six months prior he fell at work 
and hurt his back and was treated for severe back pain with 
cortisone shots and released with no major disorder.  A February 
1969 x-ray examination report showed no demonstration of 
spondylolysis, and the radiologist stated that the August 1968 
transfer films did not reveal any significant abnormalities.  
Thus, a low back disability was not "noted" on entrance.  
Consequently, the Veteran is presumed to have entered service in 
sound condition as it pertains to his low back.  38 U.S.C.A. 
§ 1111.  

On February 26, 1969, the Veteran sought treatment reporting that 
he fell 6 months prior injuring his back, and he reported pain in 
his low back.  The examiner's impression was lumbago.  In early 
March, the Veteran again sought treatment and a physical 
examination was negative.  A March 4 entry reflects the notation 
that an "xray supposedly neg" but the Veteran was reporting 
pain but there were no positive findings.  A March 5 entry 
reflects complaints of low back pain with no spasm.  He was 
prescribed aspirin.  On March 12, the Veteran sought treatment at 
the orthopedic clinic complaining of low back pain following the 
fall that occurred in July 1968.  He complained of recurrent low 
back pain especially turning.  Physical examination of the back 
was normal.  X-ray examination of the spine was normal.  No 
disease was found.  He was returned to full duty.  On March 24, a 
Medical Board met noting that the Veteran had complained of low 
back pain.  The Veteran's history, x-rays, and physical findings 
were reviewed and he was reevaluated by the Medical Board.  

The Medical Board acknowledged the diagnosis of spondylolisthesis 
by his private physician, but the Medical Board did not agree 
with this diagnosis.  The Board recommended that the Veteran was 
fit for full duty, and symptomatic treatment was recommended if 
necessary.  On April 18, the Veteran sought evaluation wherein it 
was noted that the Veteran had previously been seen by 
orthopedics.  The Veteran stated that he had a pre-service 
diagnosis of spondylolisthesis, and the Veteran was referred to 
orthopedics.  On April 24, the Veteran was evaluated at the 
orthopedic clinic.  The Veteran complained of low back pain and 
stated that he had a pre-service diagnosis of spondylolisthesis.  
The examiner noted that the chief radiologist and orthopedist 
could find no evidence of this.  

The Veteran apparently requested documentation of an inability to 
hold a civilian job due to his back pain.  The Veteran was 
referred for x-ray examinations and a May 9 entry reflects that 
the x-rays did not show spondylolysis or spondylolisthesis.  A 
June 4 entry from the orthopedic clinic reflects that letters do 
not substantiate low back pain which prevent him from following a 
physically active vocation in civilian life.  He was deemed fit 
for duty.  On June 5, a Medical Board met, noting the Veteran's 
complaints of low back pain.  A review of his civilian x-rays and 
in-service x-rays revealed no spondylolysis and no 
spondylolisthesis.  The Veteran had requested of his prior 
employers to document his inability to follow a physically active 
vocation in civilian life but two letters did not substantiate 
any inability to be physically active because of low back pain.  
The Medical Board recommended that the Veteran be found fit for 
full duty and symptomatic treatment was recommended if necessary.  
An August 11 'Certificate' reflects that the Veteran underwent a 
psychiatric evaluation.  It was noted that the Veteran was unable 
to past a PT test.  He had been in basic training for 
approximately five months.  He complained that he has had "much 
trouble with his back."  The examiner noted that this had been 
investigated and could not be demonstrated.  He had no 
disqualifying mental disability, but it was recommended that he 
be separated as he was unable to distinguish right from wrong and 
to adhere to the right and understand and to cooperate in board 
proceedings.  On August 28, the Veteran underwent a discharge 
examination, and his 'spine, other musculoskeletal' was 
clinically evaluated as normal.  On an August 1969 Report of 
Medical History, the Veteran checked the 'Yes' boxes for 'back 
trouble of any kind' and 'worn a brace or back support.'  The 
examiner stated "Usual childhood diseases without C or S.  
Balance of medical history essentially negative or EPTS and not 
related to or aggravated by military service."  The examiner 
referred the reader to the separation examination report.  As 
detailed, service personnel records reflect that in August 1969, 
the Veteran was found to be unsuitable for military duty due to a 
character and behavior disorder and an inability to adjust to 
"the stresses required by the necessary restrictions of Army 
life."  He was discharged the following month.  

A November 2002 x-ray examination report reflects significant 
degenerative disc disease but no definite spondylolysis 
identified.

In January 2004, the Veteran underwent a VA examination.  The 
Veteran reported a "birth problem" with his back but the 
examiner could not gather what the problem was, but the Veteran 
reported that he has a lot of problems with his back and the pain 
is mainly confined to the right side.  The Veteran complained of 
pain and reported a duration of many years.  He denied any major 
back injuries, but a loss of memory and poor memory was also 
noted.  Upon physical examination, the examiner diagnosed 
degenerative disc disease of the lumbar spine.  

In November 2008, the Veteran underwent a VA examination.  The 
Veteran described pain to lower back that started when he was 16 
or 17 years old while playing sports.  He reported sustaining a 
fall off a foot stool at age 19 years old to his coccyx.  He 
underwent x-rays and spondylolisthesis was diagnosed.  He 
reported that his back gave out at basic training.  He reported 
that in 2002 he started having more lower back pain but says it 
is not disabling.  Upon physical examination, the examiner 
diagnosed moderate degenerative disc disease and sacralization of 
L5.  The examiner stated that it was clear that the Veteran had 
lower back pains prior to military per Veteran history.

In January 2010, the same VA examiner offered an addendum 
opinion.  The examiner opined that moderate degenerative disc 
disease and sacralization of L5 is less likely as not caused by 
or a result of military as degenerative disc disease is 
multifactorial and caused by or exacerbated by age, time, 
smoking, poor posture, obesity, trauma/injury, and heavy physical 
or repeated lifting.  Some degree of degenerative disc disease 
progresses as we age and the Veteran has a history of injury 
before the military and does not have evidence of abnormal x-ray 
while in the military that can be compared to present x-ray 
findings.  The examiner stated that it is debatable whether the 
lower back pain prior to the military was increased during or 
even after the service and it is at least as likely as not to be 
caused by the natural progress of age and degenerative disc 
disease.

The Board has carefully reviewed the evidence of record, and 
finds that while it is clear that the Veteran sustained an injury 
to the back prior to his period of active service, underwent 
treatment, and an August 1968 x-ray examination showed 
spondylosis, his December 1968 induction examination was normal 
and a February 1969 induction x-ray and physical examination was 
normal.  A low back disability was not noted at the time he 
entered service.  Likewise, based on the Medical Board findings 
and physical examinations conducted by trained personnel during 
his period of service, it was concluded that, despite the 
Veteran's subjective complaints of pain, the Veteran did not have 
a low back disability, to include spondylosis.  The November 2008 
VA examiner acknowledged the Veteran's history of injury and 
complaints of pain; however, did not make a specific finding that 
a low back disability preexisted service.  Thus, the Board has 
determined that the presumption of soundness is not rebutted, and 
a low back disability did not preexist service.

Thus, the Board must make a determination as to whether the 
Veteran's current low back disability is due to his period of 
active service.  As detailed hereinabove, despite the Veteran's 
subjective complaints of low back pain documented during his 
period of service, trained medical personnel did not diagnose a 
chronic low back disability.  As is documented in the Veteran's 
service records, the Medical Board met on two occasions regarding 
the Veteran's complaints pertaining to his low back, and 
specifically determined based on orthopedic evaluation that 
despite the pre-service diagnosis of spondylolisthesis, x-rays 
conducted during his period of service did not show 
spondylolisthesis and physical examination did not show a low 
back disability.  Thus, the Veteran was deemed fit for duty by 
the Medical Board.  Likewise, upon separation from service, his 
spine was clinically evaluated as normal by trained medical 
personnel.  Thus, while it is clear that the Veteran's complaints 
of low back pain are well documented during his period of 
service, a chronic low back disability was not diagnosed at any 
time during his period of active service.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Moreover, a chronic low back disability was not documented until 
2002, thus approximately 33 years after separation from service.  
The lack of any evidence of a chronic low back disability for 
over three decades after his initial complaints of in-service 
pain weighs against the claim.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during and 
after military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in any 
chronic or persistent disability which still exists currently.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, a VA examiner conducted a physical examination of the 
Veteran and review of the claims folder, and while acknowledging 
the Veteran's complaints of pain in service, opined that his 
current low back disability is less likely as not due to service, 
noting that in-service x-rays findings were not abnormal, and 
explained that degenerative joint disease was most likely due to 
age.  The opinion of the VA examiner leads to a finding that the 
Veteran's low back disability is less likely than not related to 
service.  The Board accepts the VA examiner's opinion as being 
the most probative medical evidence on the subject, as such was 
based on a review of all historical records, and contains 
detailed rationale for the medical conclusions.  See Boggs v. 
West, 11 Vet. App. 334 (1998).  Given the depth of the 
examination report, and the fact that the opinion was based on a 
review of the applicable record, the Board finds such opinion 
probative and material to the Veteran's claim.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary 
opinion of record.

In sum, the Board is left with only documented complaints of pain 
during service with no objective findings of a chronic low back 
disability, no documented complaints or findings of low back 
disability until over three decades after separation from 
service, and a medical opinion to the effect that his low back 
disability is not etiologically related to service.  

The Board has considered the Veteran's contention that a 
relationship exists between his current chronic low back 
disability, and symptoms experienced during service.  In 
adjudicating this claim, the Board must assess the Veteran's 
competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of the facts or circumstances and conveys matters that 
can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to 
attest to his current symptoms and their continuation since 
service.  However, the Board finds that the reported history of 
symptoms, and the contemporaneous complaints documented in 
service treatment records, does not establish that chronic low 
back disability existed during service.  As detailed hereinabove, 
despite the Veteran's documented complaints and current report of 
symptoms during that time, a chronic low back disability was not 
diagnosed during service.  The Board has weighed the Veteran's 
statements as to low back symptomatology onset with the medical 
evidence of record, to include the service treatment records, 
post-service medical evidence, and VA medical opinion of record, 
and after weighing the lay and medical evidence, the Board finds 
that the lay evidence as to in-service incurrence and continuity 
of symptomatology is less convincing than the objective medical 
evidence of record and of less probative value here.  The in-
service examiners determined that a low back disability was not 
present in service, and a VA examiner has determined that a 
current chronic low back disability is not due to service.  A 
chronic low back disability was not diagnosed during service and 
at the time of separation from service, and was not diagnosed 
until decades after separation from service.  

The questions involved regarding causation are medical in nature.  
As discussed above, the medical opinion of the VA examiner (based 
on a review of the claims file and with knowledge of the 
Veteran's in-service complaints) was negative.  Under these 
circumstances, the Board is unable to find that there is a state 
of equipoise of the positive evidence and negative evidence.  The 
preponderance of the evidence now of record is against the 
Veteran's claim.  

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for low back disability is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


